t c memo united_states tax_court ronald b and annette c talmage petitioners v commissioner of internal revenue respondent docket no filed date robert g burt for petitioners shirley m francis and aimee r lobo-berg for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in ronald b talmage’s federal_income_tax for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively as well as additions to tax for and under sec_6651 of dollar_figure and dollar_figure respectively and fraud penalties under sec_6663 for and of dollar_figure dollar_figure dollar_figure dollar_figure respectively respondent also determined a deficiency in ronald b and annette c talmage’s federal_income_tax for of dollar_figure as well as a fraud_penalty under sec_6663 of dollar_figure with respect to ronald b talmage and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to annette c talmage unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar after concessions the issues for decision are whether certain wire transfers from hong kong to the united_states in and constitute nontaxable loans whether ronald b talmage petitioner failed to report unexplained bank_deposits in and of dollar_figure dollar_figure and dollar_figure respectively and whether petitioner failed to report gains from the sale of rental property in vancouver washington and a vacation home in black butte oregon for whether petitioner is entitled to respondent concedes that the gains from the sale of the vancouver washington and black butte oregon properties in were dollar_figure and dollar_figure respectively respondent concedes that the bank deposit of dollar_figure on date to the talmages’ account no with the us bank comprised the proceeds from the sale of the black butte oregon property as a result only dollar_figure of the unexplained bank_deposits for is in dispute respondent concedes reductions for the wire transfers from new century properties ltd ncpl to a c schommer sons inc ssi in and of dollar_figure and dollar_figure respectively respondent concedes a reduction for the wire transfers from ncpl to petitioner for child_support in of dollar_figure petitioner concedes fica tax on unreported wages for and of dollar_figure dollar_figure and dollar_figure respectively petitioner concedes that losses on schedules f profit or loss from farming for and of dollar_figure dollar_figure and dollar_figure respectively were for activities not engaged in for profit pursuant to sec_183 petitioner concedes that the assessment of a deficiency for is not barred under sec_6501 the full amount of the foreign_earned_income_exclusion for whether petitioner is liable for additions to tax under sec_6651 for and whether petitioner is liable for civil_fraud penalties under sec_6663 or in the alternative accuracy-related_penalties under sec_6662 for and whether petitioner annette talmage is liable for the accuracy-related_penalty under sec_6662 for and whether the assessment of deficiencies for and is barred under sec_6501 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in corbett oregon when their petition was filed a background petitioner was born and raised in utah after he graduated from high school in petitioner enrolled at brigham young university byu in provo utah in petitioner left byu to serve a 2-year mission in japan for the church of jesus christ of latter-day saints while on his mission petitioner met kumiko wako and returned with her to salt lake city utah where they married on date petitioner re-enrolled at byu and graduated with a degree in business administration and asian studies in date petitioner and kumiko wako talmage kumiko talmage moved to ikuta japan where petitioner temporarily worked at a language school petitioner and kumiko talmage talmages have three children lisa talmage allen born in korianton edward talmage kory talmage born in and lillian talmage born in beginning in date petitioner was employed in japan to work on various real_estate developments and investments and to provide investment advisory services in date the talmages purchased a vacation home in black butte oregon black butte property for dollar_figure in date the talmages also purchased as a rental property a home in vancouver washington vancouver property for dollar_figure on date the talmages purchased dollar_figure acres of property for dollar_figure pincite1 ne chamberlain rd corbett multnomah county oregon rivercliff property to develop into a permanent residence and farm at the closing the talmages paid dollar_figure in cash as a downpayment and gave the seller a promissory note for dollar_figure with a_trust deed on the rivercliff property to secure the unpaid balance in date petitioner paid the balance owing on the dollar_figure promissory note with funds wire transferred by new century properties limited ncpl petitioner did not report the dollar_figure as income on hi sec_3 ncpl is a british virgin islands registered corporation organized on date with authorized capital of dollar_figure continued form_1040 u s individual_income_tax_return for return the rivercliff property is in the protected columbia river gorge national scenic area any development plan for the rivercliff property is subject_to land use review by the columbia gorge commission which comprises representatives from cities and counties on both sides of the columbia river the talmages could not place improvements on the rivercliff property until they satisfied the land use rules received the approval of multnomah county and obtained building permits from the city of gresham oregon a watchdog group called friends of the columbia gorge also participated in the review process at the date of purchase the rivercliff property was zoned for a single-family dwelling the improvements on the property included a small modular home the original farm dwelling being used as a storage building a barn with outbuildings a kennel building with multiple dog runs a gazebo and a garden shed in the talmages engaged the services of philip mccurdy mr mccurdy a portland architect and began working on plans to raze the existing modular home and build their dream home renovate the original farm dwelling build a traditional japanese tea house install a three-horse stable install farm pasture continued although ncpl is registered in the british virgin islands its offices are in hong kong fencing improve the existing barn build a tennis court rebuild the existing kennel facility and dog runs and improve the other existing structures including paving access roads with asphalt petitioner paid mr mccurdy dollar_figure for architectural services in the talmages’ building permits reflected the following expected costs for doing the work all of which was to be completed by date permit no item cost total barn dog kennel building dollar_figure big_number big_number pole barn pad kennel conversion big_number big_number the talmages also planned to raise horses and dogs for personal purposes and to actively farm the land including raising vegetables and fruit and harvesting hay to feed their horses petitioner’s dogs included four irish setters who were family pets he trained and showed in competitions as a hobby the talmages upon recommendation by their architect retained a c schommer sons inc ssi as their general contractor for work on the rivercliff property on date petitioner and ssi entered into a contract to renovate the original dwelling for dollar_figure so that the talmages could live in kumiko talmage was an avid tennis player who participated in tournaments it until construction of the new home was completed kumiko talmage did not sign the contract the talmages submitted an application_for approval of their plan of development of the rivercliff property to multnomah county on date but it was rejected as incomplete on date throughout problems were encountered in obtaining building permits to overcome these problems the talmages hired land use attorneys engineers and consultants to assist them ultimately substantial site improvements were required costs began to escalate and development of the property was delayed on date the talmages and ssi received a stop work order from multnomah county requiring the talmages to pay fines for land-disturbing activities beginning date petitioner wrote three letters one on his attorney’s stationery to multnomah county emphasizing the need to expedite the process to obtain the building permits because of his goal to permanently move himself and his family to the rivercliff property by the spring of on july and date the talmages sold the vancouver and black butte properties for dollar_figure and dollar_figure the sales resulted in long-term_capital_gains of dollar_figure and dollar_figure respectively the title companies handling the closings reported the sales on forms 1099-s proceeds from real_estate transactions the proceeds from the sale of the black butte property were deposited in the talmages’ account at us bank the record does not reflect where the proceeds from the sale of the vancouver property were deposited the proceeds from the sales of the properties were used for the talmages’ personal expenses and to develop the rivercliff property petitioner did not report receiving any income from the sale of the vancouver or the black butte property on his return petitioner also did not report receiving rental income or claim deductions for depreciation mortgage interest or property_tax with respect to the vancouver property on his return on date petitioner paid dollar_figure in property taxes for the rivercliff property on date ssi’s bookkeeper sent a memorandum by facsimile to petitioner stating the following invoice is the remainder due for november also there is an invoice summary recapping all invoice’s due with the billing address of your company is this what you were looking for in the way of billing to your company if you could confirm that the company tpp limited tppl is solely owned by you we would appreciate it on date tppl wire transferred dollar_figure to ssi for the remainder due on the development of the rivercliff property in petitioner did not report the dollar_figure as income on his return on date petitioner signed an employment contract5 with ncpl by which petitioner was to receive dollar_figure a month in compensation his and his family’s health auto and life_insurance premiums and bonuses the contract also provided for the possibility of loans from ncpl to petitioner in order for petitioner to purchase a home petitioner entered into a purported loan agreement with ncpl dated date to borrow funds for the development of the rivercliff property the terms of which were between new century properties limited of prince’s building charter road hong kong lender and ronald b talmage kumiko w talmage of sakura shin-machi setagaya-ku tokyo japan collectively the borrower whereas ronald b talmage is under the employ of new century properties limited and borrower husband and wife together own a certain property in the united_states located pincite1 ne chamberlain road corbett oregon the property and borrower is desirous of borrowing a sum of money for the construction of various improvements to the property and lender is willing to lend borrower a sum of money to facilitate the same 5the court’s use of the words employment contract employee employer loan agreement loan and similar terms is for convenience only and does not indicate the court’s agreement that such words reflect the substance of what transpired -the undersigned agree to the following terms - lender shall provide a line of credit to borrower to facilitate the development renovation and construction of various facilities and improvements on the property the precise amount_loaned shall be dictated by the direct construction costs incurred in the production of these facilities on the property billings will be made by a c schommer sons construction contractor directly to the lender and lender shall remit such payments directly to the construction contractor accordingly all sums to be loaned must be conducted as payments in response to a direct billing by construction contractor the total to be loaned shall be calculated from time to time in accordance with budgets and needs for the proposed improvements on the property and by mutual counsel and consent of both lender and borrower a confirmation document showing the amount_loaned to date shall be provided by lender and agreed to by borrower from time to time upon final completion of all of the agreed to improvements on the property projected to be summer of a final statement shall be issued by the lender showing the total sum loaned at which time this shall be countersigned in agreement by the borrower repayment of the sum loaned shall begin precisely five-years from the date of this agreement being no later than date repayment shall be in accordance with an amortization schedule that lender shall provide borrower on or by that date of initial repayment interest shall be accrued at the rate of per annum and shall be payable in accordance with the amortization schedule to be provided by lender security on the loaned funds shall be in the form of firstly a lien on ronald’s salary as paid_by new century properties limited and secondly at an appropriate time a mortgage or lien on the property it is understood at the time of this signing however that the borrower seeks to obtain permanent mortgage secured financing from a local us bank or lending institution to facilitate a portion or all of the costs of the intended improvements to the property thus as of the time of this signing in order to cooperate with the borrower for this potential source of borrowing the requirement of a recorded mortgage in favor of the lender shall not be immediately necessary this does not excuse the borrower from any repayment liability however and in the event of the obtaining of institutional funding the borrower agrees to repay of portion or all of the funds loaned by the lender in either case lender shall retain a first priority position for repayment of monies obtained the lender reserves the right to require a first mortgage to be recorded in his favor as he deems necessary further in the event of failure to repay the funds borrowed borrower agrees to deed the property over to the lender for use and or disposal as he deems necessary the term of this loan shall be twenty-years from the date of this agreement wherein on or before the 25th of date the total sum loaned plus interest accrued to date on any outstanding balance shall be due and payable in full in the event the full amount is not paid_by this date the lender shall exercise his right for foreclosure on the property this loan agreement shall be governed under the laws of the state of oregon usa wherein the property is located and borrower intends to establish residency in due course on the property the loan agreement was signed by petitioner and by mr seki on behalf of ncpl the loan agreement did not have a signature line for kumiko talmage and was not signed by her at the time this document was signed kumiko talmage was unaware of its existence mr seki has been represented by petitioner to be the owner of ncpl kumiko talmage testified that mr seki worked for petitioner mr seki could not read or write english and was unaware of any loans with respect to the rivercliff property on date multnomah county issued a decision approving the talmages’ application to develop the rivercliff property however on date the friends of the columbia gorge appealed the decision with respect to the talmages’ plans to build a new home an appeal hearing was held on the matter on date on date petitioner kumiko talmage and lillian talmage moved from japan to the rivercliff property and took up residence in the original farm dwelling petitioner paid the cascade athletic club dollar_figure with a check dated date for kumiko talmage’s club membership fees petitioner’s address listed on the check was the rivercliff property address on date multnomah county approved the construction of one replacement dwelling for single-family use subject_to a number of conditions petitioner not having received the approval on date mailed a letter to multnomah county stating that he and his family had not been able to attend the date appeal hearing because they had been in the process of moving from japan to the rivercliff property the letter also stated that as of date petitioner and his family permanently resided on the rivercliff property and the friends’ appeal had become a considerable and very real burden to their daily life petitioner’s address listed on the letter was the rivercliff property address on date the multnomah county issued a clarification of land use hearings officer’s conditions of approval clarification authorizing only one family dwelling on the rivercliff property the clarification required that the use of the original farm dwelling as a residence be discontinued when the talmages’ new home was completed sometime in july after receiving the clarification petitioner and kumiko talmage signed a replacement dwelling agreement with multnomah county in which they agreed that the rivercliff property could have only one dwelling_unit and the original farm dwelling would not be used for residential purposes once the talmages’ new home was occupied on date the talmages applied for a new_construction permit for the rivercliff property with the condition that original farm dwelling be converted to nonresidential use within months of their occupying their newly constructed home the application stated that the property owners were petitioner and kumiko talmage on date petitioner untimely filed his federal_income_tax return with a filing_status of married_filing_separately which listed tokyo japan as his home address the return reported wages of dollar_figure taxable interest of dollar_figure and an exclusion of dollar_figure on form_2555 foreign_earned_income and claimed personal exemptions for petitioner and kumiko talmage and dependency_exemptions for their three children resulting in petitioner’s calculation of taxable_income the return did not claim a deduction for interest_paid the total funds wire transferred by ncpl to ssi for the development of the rivercliff property during were dollar_figure petitioner did not report the dollar_figure as income on his form_1040 for return on date the talmages separated and kumiko talmage moved from the rivercliff property to an apartment in gresham oregon from march through date she withdrew dollar_figure from the family bank accounts on date petitioner untimely filed his return with a filing_status of married_filing_separately which listed tokyo japan as his home address the return reported dollar_figure of foreign_earned_income on form_2555 and claimed a maximum foreign_earned_income_exclusion of dollar_figure but it did not report the dollar_figure excess as wages on line of page of form_1040 the form_2555 reported that petitioner kumiko talmage in date petitioner filed an extension to extend the filing_date for his return to date kory talmage and lillian talmage resided together in japan throughout petitioner did report taxable interest of dollar_figure and claimed personal exemptions for himself and kumiko talmage and dependency_exemptions for kory talmage and lillian talmage resulting in petitioner’s calculation of taxable_income the return did not claim a deduction for interest_paid on date kumiko talmage filed for divorce petitioner’s immediate reaction was to prepare or have prepared and signed three documents all dated date ie an addendum to his employment agreement dated date a loan reconfirmation agreement and a letter written by mr seki to petitioner and kumiko talmage which set out the total amount purportedly lent to date the addendum to the date employment contract dated date stated petitioner is employed by ncpl in accordance with the terms of the employment contract executed the 23rd day of date and rbt is currently undergoing a marital dispute -- the undersigned agree to the following adjustment to rbt’s remuneration compensation package petitioner’s monthly salary is temporarily increased to usdollar_figure per month during the period of temporary family support as dictated by the pending divorce filing by his spouse kumiko w talmage filing dated date with multnomah county state of oregon usa the actual disbursement of these funds shall be usbig_number to petitioner’s designated account with us bank and usbig_number to kumiko talmage’s personal account as designated by rbt further ncpl agrees to loan petitioner marriage settlement monies in the event of a successful settlement with kumiko the specific details of which shall be determined by a separate loan agreement ncpl wishes ron and kumi the best in their settlement of this matter and hope for a peaceful and speedy reconciliation petitioner did not report the dollar_figure portion of his salary disbursed to kumiko talmage as income on his form_1040 for return the purported loan reconfirmation agreement with ncpl dated date stated between new century properties limited of bank of america tower harcourt road hong kong lender and ronald b talmage of ne chamberlain road corbett oregon borrower whereas ronald b talmage and his spouse kumiko w talmage collectively executed a loan agreement dated the 25th of date the loan with lender and ronald b talmage and his spouse kumiko w talmage are jointly the owners of a certain property located pincite1 ne chamberlain road corbett oregon usa the property and ronald b talmage and his spouse kumiko w talmage collectively have an existing liability with regards to funds borrowed from the lender via the loan and have pledged certain security via the loan inclusive of the property itself and ronald b talmage and his spouse kumiko w talmage are as of the date of this agreement undergoing a marital separation beginning with the departure of kumiko from the property as of date possibly to result in divorce subsequent to the kumiko’s filing with the county of multnomah state of oregon usa dated date and kumiko has also requested and the family court of the county of multnomah state of oregon usa has subsequently issued court order dated the 1st of june that personal finances of the husband and wife collectively and respectively are to be restrained and subsequent to kumiko’s filing and court order there has arisen a possible new risk as to the security and repayment of the loan and a possible question concerning further funds to be loaned by the lender to the borrower -- the undersigned hereby agree to the following as of the date of signing of this agreement borrower and lender hereby confirm that the sum total of principal loaned to ronald b and kumiko w talmage collectively via the loan currently stands at usdollar_figure three million four hundred thirty-one thousand three hundred nineteen us dollars and sixty- five cents the borrower reconfirms all commitments repayment and security as per the terms of the loan respective of kumiko’s present or future claims or position on the matter the lender hereby requests the borrower to record a first mortgage in favor of the lender on the property in light of the recent divorce filing by kumiko and subsequent financial restraining order the borrower hereby confirms that he will do his best to secure this mortgage for the lender and or provide additional collateral to further secure the loan the lender reconfirms his intent to assist the borrower via additional funds to be loaned through completion of the planned improvements on the property as per the original terms and conditions of the loan lender hereby states and borrower agrees that in the event that the loan is contested by kumiko w talmage and or her attorney lender reserves the right to file suit in the county of multnomah state of oregon usa for damages against kumiko and borrower towards recovery_of lender’s loaned funds his first security_interest in the property and or foreclosure on the property as per the terms of the loan all other terms as per the loan remain in effect and are hereby reconfirmed by the undersigned the loan reconfirmation agreement was signed by petitioner but not by kumiko talmage on date petitioner sent an e-mail message to stephen c schommer mr schommer the vice president of ssi titled letter rewrite containing instructions and three letters written by petitioner the e-mail message instructed mr schommer to replace two draft letters mr schommer had written and given to petitioner for review with two of the three letters contained in the e-mail the third letter contained in the e- mail was only for mr schommer’s reference the e-mail also instructed mr schommer to have the revised letters typed and sent as ssi correspondence mr schommer complied with petitioner’s requests on date mr schommer mailed as ssi correspondence the first of the e-mailed letters written by petitioner to mr seki purportedly the chief_executive_officer ceo of ncpl which stated dear mr seki attached herewith please find the record of payments inclusive of bank remittance documentation received to date by a c schommer sons inc for rivercliff construction work from new century properties limited the total received as of the date of this letter stands at dollar_figure three million six hundred sixty-six thousand eighty-four us dollars and sixty-two cents we appreciate your kind letter of the 16th of june reconfirming your commitment to continue with payments through completion of the project should there be any questions please contact me at any time petitioner’s date e-mail message to mr schommer also stated for your information the june letter from mr seki referred to above contains the following text the signed original of this letter shall be presented to you upon my return from asia on the 2nd the text petitioner referred to in his date e-mail message was a letter allegedly written by mr seki which stated dear mr schommer we hereby confirm that we have paid in full all of your invoices issued us to date subject_to construction work for rivercliff farm as of the date of this letter we have paid you the sum total of usdollar_figure three million four hundred thirty-one thousand three hundred nineteen us dollars and sixty- five cents these funds have been paid you on behalf of our borrowers ronald b kumiko w talmage collectively in accordance with the terms of a loan agreement we executed with them dated date we further hereby reconfirm our commitment to provide continued lending to ronald b talmage via direct payment to your future invoices for rivercliff farm work through completion of the planned improvements and construction mr schommer eventually received the date letter and kept it with his company’s books_and_records at trial petitioner offered this letter into evidence as a letter written and mailed by mr seki to mr schommer on date mr schommer also mailed as ssi correspondence the second of the e-mailed letters written by petitioner to the talmages which stated dear ron and kumi attached herewith please find the record of payments inclusive of bank remittance documentation received to date by a c schommer sons inc for rivercliff construction work directly from yourselves the total received directly from you as of the date of this letter stands at dollar_figure four hundred twelve thousand nine hundred sixty-five dollars and seventy-six cents further to this for your reference i am also enclosing a copy of my letter and similar information sent directly to your lender new century properties limited for their portion of the payments made to date we sincerely wish you the best in a peaceful and speedy resolution to your current challenges our prayers are with you at this time kumiko talmage was not aware of a company named new century properties limited or that any money had been lent to the talmages to develop the rivercliff property petitioner hired eric c larson mr larson to represent him in the divorce proceedings as part of the proceedings petitioner was required to disclose all assets and liabilities because petitioner did not have documentation to substantiate his income with respect to his employment with ncpl and the liabilities with respect to the development of the rivercliff property on date mr seki purportedly mailed a letter to mr larson to confirm mr seki’s and petitioner’s professional relationship petitioner’s income and the liabilities petitioner had incurred with respect to the rivercliff property the date letter stated kumi ron and i have been friends for many years ron and his associates have been extremely helpful to my family over the years he was personally instrumental in literally saving us from extreme financial hardship at a time when japan’s economy was failing i am forever indebted to him and his associates for their professionalism and expertise after leaving the employment of the rothschild banking group ron established a loose business affiliation with lloyd g tupper and keiji y takahara entitled trans-pacific partners this partnership was later expanded and brought into more formal incorporation and capitalized as a subsidiary of new century properties limited i hereby confirm to you that i am in fact the shareholder and principal ceo of the apex company and controlling entity of all business matters ron is involved in ron is an employee of new century properties limited and is currently salaried at usdollar_figure per month recently increased to adjust for kumiko’s mandatory temporary family support --see copy of employment agreement and addendum ron does not receive any compensation from either trans-pacific partners bvi limited or tpp hk limited on occasion we may pay ron a bonus but this is not statutory has no fixed interval or amount and is entirely at my discretion accordingly ron’s salary is determined by myself alone it has been our clear understanding that i would finance the construction of ron kumi’s facilities at rivercliff in accordance with the loan agreement executed on date ron kumi would thereupon repay this debt over twenty-years from various funds ron would earn during that period this letter served as mr larson’s confirmation of petitioner’s representations regarding his income and the liabilities the talmages incurred with respect to the rivercliff property mr larson never met or spoke with mr seki or anyone else from ncpl on date mr seki purportedly mailed a letter to the talmages which stated dear kumi-san ron-san pardon me for writing you in english but my attorneys have advised me that it is important that this letter be a clear statement to the legal proceedings that have now tragically become the center of your marriage i have loaned you two a considerable sum of money to date for the construction of your mutual dream home at rivercliff farm further i have offered ron-san additional funds to be loaned towards a possible financial marital settlement with kumi-san owing to the fact that ron-san has told me that kumi-san rejected ron-san’s settlement offer presented via lloyd tupper and further ron-san’s delivery of the message that we now require mortgaged security on our loan to you was also not responded to by kumi-san it is hereby necessary for me to formally put you on notice in writing concerning my position on these financial matters in accordance with the terms of the loan we executed with you dated the 25th of date we hereby exercise our right to formally call for collateral in the form of a first mortgage on the rivercliff farm property we require that you do so prior to date further we hereby formally deliver you notice that henceforth we make claim against ron-san’s salary it is our intention to formally register a lien in hong kong to this effect should we not receive sufficient remedy by date should we not receive reasonable progress in this matter of the mortgage or better yet reconciliation resolution between the two of you it is our further intention to file formal suit against you in the county of multnomah state of oregon come date to protect our rights as lender the talmages did not grant a security_interest in the rivercliff property before date and a lien was never filed against petitioner’s salary on date ssi filed a construction lien against the rivercliff property for dollar_figure because the talmages allegedly failed to make timely monthly payments and it was uncertain when payment would be received the balance owing was computed as follows contract_price recording fees big_number total less credits and offsets big_number balance due claimant big_number dollar_figure the construction lien stated that ssi commenced performance of its contract with the talmages on date and fully completed the contract on or about date after which claimant ceased to provide labor transport or furnish materials or transport furnish or rent equipment for the improvement the construction lien was signed by mr schommer and listed petitioner and kumiko talmage as the owners of the rivercliff property although the construction lien stated that the talmages failed to make timely monthly payments the record indicates that ncpl made timely payments and made a wire transfer payment of dollar_figure on date days before the construction lien was filed further the construction lien stated that the contract was completed on date however the record indicates the development of the rivercliff property was not completed until date attached to the construction lien was a document titled notice of claim lien stating that ssi intended to file suit to foreclose the enclosed lien unless payment in full was received within ten days of the date of delivery of this notice ncpl did not make another payment to ssi until date and ssi never filed suit to foreclose moreover although the contract was allegedly fulfilled and no payment had been received by ssi on date mr schommer wrote a letter to mr tokos of the multnomah county planning division requesting additional time until date to convert the original dwelling on the rivercliff property into a storage_facility so that petitioner could continue using it as a dwelling until the new home was completed in ncpl wire transferred to ssi a total of dollar_figure for the development of the rivercliff property and a total of dollar_figure to kumiko talmage for petitioner’s spousal and child_support_obligations petitioner did not report any of the transferred funds as income on his form_1040 for return on date mr seki purportedly mailed a letter to petitioner’s address stating ncpl had lent the talmages dollar_figure for the development of the rivercliff property pursuant to the date loan agreement on date mr seki purportedly mailed a letter to kumiko talmage which stated dear kumiko-san i am again writing in follow-up to my notice to you of the 14th of date as of the date of this letter i have not yet received any response from you either directly or via ronald regarding my call for security on the very sizable loan i have extended to you and ronald for your oregon property i thus regard your lack of response as a negative and as your having the intent to obstruct my lawful right to security on the said loan the dollar_figure includes only the amounts ncpl wire transferred to ssi and does not include the dollar_figure tppl wire transferred to ssi in or any amounts petitioner may have paid ssi directly regretfully therefore i am forced to exercise my right of call on the loan i will also thus be forced to impound a suitable portion of ronald’s salary from new century properties limited to be applied as debt service the good will extended to you in the adjustment on ronald’s salary beginning from may of thereupon remitting directly to your personal account the sum of usdollar_figure monthly-- shall thus beginning from this month be impounded and directly applied to debt service on the outstanding loan accordingly i shall prohibit ronald from remitting any of his monthly salary to you for your personal consumption until such time that you have fulfilled the requirement of providing mortgaged security on the outstanding debt no further funding will be extended for construction at rivercliff or for your marital settlement until the mortgaged security has been confirmed and your marital conflict is resolved it is my understanding you have ample funds available to you anyway in the form of monies you took from a joint account held by ronald and yourself at the time of departure from the family home last march of i therefore do not feel you are being at all unjustly treated in this action i am to understand ronald has begun proceedings with the county of multnomah family services department in attempts to finally be able to communicate with you i sincerely hope this may work to resolve this very unpleasant situation you have brought upon ronald your family and now reaching to myself and my firm even though mr seki threatened to stop paying petitioner’s spousal and child_support_obligations kumiko talmage did not grant ncpl a security_interest in the rivercliff property and ncpl did not impound petitioner’s salary or stop funding the development of the rivercliff property on date ncpl wire transferred dollar_figure to ssi for the development of the rivercliff property during ncpl also wire transferred a total of dollar_figure to kumiko talmage for petitioner’s spousal and child_support_obligations petitioner did not report any of the transferred funds as income on his form_1040 for return on date petitioner filed his return with a filing_status of head_of_household claiming an exemption for his daughter lillian talmage the return reported a salary from an overseas employer of dollar_figure interest_income of dollar_figure a loss of dollar_figure on schedule f profit and loss from farming and a child_tax_credit of dollar_figure with a tax_liability of dollar_figure petitioner did not report the portion of his salary used to pay his spousal and child_support_obligations the return also did not claim a deduction for interest_paid and did not indicate petitioner’s employer was ncpl on date steven w seymour mr seymour an attorney hired by b manek co a hong kong firm of solicitors solicitors representing ncpl and or mr seki mailed a letter to both diane e rulien kumiko talmage’s attorney and mr larson stating that ncpl had hired him to perfect a security_interest for ncpl in the rivercliff property the letter also stated that petitioner and kumiko talmage were required to execute a mortgage in favor of my client ncpl or mr seki for recording in the real_property records of multnomah county oregon in the event that either or ncpl transferred dollar_figure of petitioner’s dollar_figure monthly salary to kumiko talmage on aug sept oct nov and date both parties fail or refuse to execute a mortgage in favor of my client i have been instructed to commence an appropriate action in multnomah county circuit_court to obtain and foreclose its interest in the property so as to secure its loan to the borrower please advise me within seven days of the date of this letter whether your respective client will agree to execute a standard form of real_property mortgage in favor of my client if i do not have such commitment within this time i will have no alternative but to declare the loan agreement in default and commence a lawsuit to enforce my client’s rights mr seymour never spoke with the solicitors mr seki or anyone else from ncpl on date mr seymour mailed and faxed a letter to the solicitors stating dear sir i have now had a telephone conference with mr eric larson attorney for mr ronald talmage in the divorce proceeding mr larson first asked me whether i would be filing a lawsuit on behalf of new century properties limited i told him that i was prepared to file a lawsuit if i had to however i would prefer that mrs talmage agree to execute the mortgage without the necessity of a lawsuit mr larson advised me that the divorce case was set for a settlement conference with the judge next wednesday date he told me that the threat of a lawsuit by new century properties limited would probably help settle this divorce case he also told me that he hoped that the terms of the settlement would include an award of the corbett property to his client if that were to happen his client would cooperate and sign a mortgage this would certainly facilitate the resolution of this matter mr larson promised to advise me of the results of the settlement conference i intend to serve notice of default of the loan agreement terms on tuesday date unless i have agreements from both parties that they will execute a mortgage i will then wait to hear from mr larson as to the results of the settlement conference i will inform you of the same in response on date the solicitors mailed a letter to mr seymour instructing him to proceed with the title search and prepare to immediately file for foreclosure in the event the date settlement conference was unsuccessful the settlement conference was successful and kumiko talmage agreed to transfer her 50-percent interest in the rivercliff property to petitioner in exchange for a dollar_figure promissory note secured_by the rivercliff property neither petitioner nor kumiko talmage determined the fair_market_value of the rivercliff property as part of the divorce proceedings on date the solicitors mailed another letter to mr seymour stating mr seki agreed to accept a_trust deed granting ncpl a security_interest in the rivercliff property and agreed that kumiko talmage be granted a 1st security_interest of dollar_figure in the rivercliff property the letter also stated that in view of the huge outstanding loan and further requirement of usdollar_figure our mutual client anticipate that mr talmage may not be in a position to repay the loan you may therefore consider to include in the trust deed default clause subject_to mrs talmage usdollar_figure security to require mr talmage to transfer the ownership of the property to our mutual client on date petitioner executed a promissory note for the benefit of ncpl for dollar_figure which provided a interest on the unpaid principal balance shall be paid annually the first interest installment of sixty-four thousand two hundred thirty-seven and dollar_figure dollars shall be paid on the 30th day of november subsequent annual interest installments of two hundred fifty four thousand nine hundred forty nine thousand and dollar_figure dollars shall be paid on the 30th day of november and on the same day of each year thereafter until and including the 30th day of november and b on the 30th day of november all accrued interest to that date plus six hundred seven thousand twenty one and dollar_figure dollars of principal shall be paid and subsequent payments of accrued interest plus six hundred seven thousand twenty one and dollar_figure dollars of principal shall be paid on the same day of each year thereafter through the 30th day of november and c the entire principal balance plus all accrued interest shall be paid in full eighteen years from date hereof that is on date d all payments hereunder shall be applied first to interest and then to principal interest shall be computed based on a 365-day year this note is secured_by a_trust deed on real_property of even date which real_property is situated in multnomah county if any of said installments are not paid within ten days of the date due or in the event of default hereunder or under the trust deed securing this note the then unpaid balance of this note both principal and interest shall become immediately due and collectible at the option of the holder of this note the promissory note did not contain a signature line for kumiko talmage and she did not sign it on date the multnomah county circuit_court entered a stipulated judgment of dissolution of marriage money judgment under which petitioner was required to make monthly child_support payments of dollar_figure until date place dollar_figure in trust for the benefit of lillian talmage before date pay kumiko talmage a money judgment of dollar_figure and execute a first trust deed document encumbering the rivercliff property to secure payment of the judgment pay interest on any unpaid portion of the dollar_figure judgment after date at a 9-percent per annum simple ratedollar_figure the stipulated judgment also stated that kumiko talmage agreed to a stipulated protective_order dated date requiring her to refrain from discussing the terms and the provisions of the marriage settlement kumiko talmage also agreed to convey her 50-percent interest in the rivercliff property to petitioner on date a bargain and sale deed transferring kumiko talmage’s 50-percent interest in the rivercliff property to petitioner was recorded in multnomah county oregon on date petitioner signed a_trust deed prepared by mr seymour granting the rivercliff property to trustee chicago title insurance co to be held for the benefit for ncpl for the purpose of securing payment of dollar_figure with interest pursuant to the terms of the promissory note if the dollar_figure was not transferred by date the full amount would accrue interest at a 9-percent rate until paid on date ncpl paid dollar_figure to kumiko talmage to satisfy the judgment against petitioner on date petitioner signed an irrevocable_trust agreement promising to transfer dollar_figure by date for the benefit of lillian talmage to provide for her health education and support and maintenance during high school college and her church mission on date mr seki died of liver cancer and his wife liu hsiu chen ms chen purportedly became ncpl’s ceo on date petitioner filed hi sec_2001 return with a filing_status of single the return reported a salary from an overseas employer of only dollar_figure the return also reported a taxable_distribution of dollar_figure and a schedule f loss of dollar_figure with a tax_liability of dollar_figure petitioner’s schedule a itemized_deductions for reported a real_estate tax deduction of dollar_figure the return did not claim a deduction for interest_paid or indicate ncpl was petitioner’s employer on date petitioner married petitioner annette c talmage during ncpl wire transferred a total of dollar_figure to kumiko talmage for petitioner’s child_support_obligations and for interest owing on petitioner’s settlement obligation to kumiko talmage petitioner did not report the dollar_figure as income on petitioners’ jointly filed form_1040 for return the record indicates that ncpl made only one dollar_figure payment to kumiko talmage in date on date petitioners filed their joint_return and reported a salary from an overseas employer of dollar_figure and a schedule f loss of dollar_figure with a tax_liability of dollar_figure petitioner’s schedule a for reported a real_estate tax deduction of dollar_figure the return did not claim a deduction for interest_paid b respondent’s examination in late the japanese taxing authorities as part of an information exchange informed respondent that petitioner a u s citizen and tppl were involved in a business transaction in which tppl received over dollar_figure million in the japanese taxing authorities also disclosed documents which stated that petitioner was the ceo and chairman of tppl and that he resided at the rivercliff property while investigating petitioner revenue agents steve rans and christopher beach discovered the rivercliff property was titled in the talmages’ names and that ssi was involved in a large construction_project on the property on date agent rans mailed a letter to petitioner asking whether he held an ownership_interest in tppl or ncpl the letter referred to documents in which petitioner identified himself as the chairman the chairman and ceo and the managing partner and chairman of tppl the letter also requested that petitioner disclose the source of funding for the development of the rivercliff property and the costs of its development in response by letter dated date petitioner stated he was employed exclusively by ncpl and at times was temporarily reassigned to work on projects for tppl and other companies at the direction of his employerdollar_figure the letter stated that depending on the transaction his employer instructed him to use the titles of ceo chairman and managing partner the letter also claimed he did not receive any money from tppl’s transactions and did not have an ownership or controlling_interest in ncpl or tppl furthermore the letter asserted that petitioner was prohibited by ncpl’s nondisclosure confidentiality agreement confidentiality agreement from providing any documentation or information to the internal_revenue_service irs with respect to ncpl and tppl and its owners the confidentiality agreement signed by petitioner dated date states associate agrees to treat as confidential all technical business financial and other confidential or proprietary information of the company which is disclosed to associate whether in written oral fax electronic or other tangible or intangible form including without limitation corporate information client information investor information financial transaction documentation specifications know-how plans data other documentation reports ideas at the beginning of respondent’s examination petitioner told the agents he was not authorized to use his employer’s actual name concepts and other information all of the foregoing information hereinafter collectively referred to as the information the term information shall include all confidential information of the company whether disclosed to associate before on or after the date hereof notwithstanding the foregoing the term information shall not include information that associate can demonstrate a was known to it prior to its receipt of such information from the company b became generally publically known other than by associate’s direct or indirect act c was rightfully disclosed to associate by a third party without restriction or d was independently developed by associate without use of or access to the information in the event that associate or its representatives are requested or required by questions interrogatories requests or information or documents subpoenas civil investigation demand court orders or other process to disclose any information to a governmental authority or in connection with any litigation associate will provide the company with prompt notice within one day of any such request or requirement so that the company may seek an appropriate protective_order in any event associate shall cooperate with the company in obtaining an appropriate protective_order or other reliable assurance that confidential treatment will be accorded the information in response to agent rans’s question with respect to the rivercliff property the letter stated that petitioner’s employer purchased the property with the talmages and had owned it jointly with the talmages the letter also stated that his employer had assumed loans it made to petitioner which increased the employer’s equity in the property additionally the letter stated schommer and sons has been the contractor for all of the facilities i jointly own with my employer here on the corbett farm the rivercliff property i own the cottage and an interest in the barn my employer owns the new house still under construction and the tennis court my wife and i don’t even play tennis these other facilities owned by my employer ncpl are for the purpose of company use and various entertainment for my employer and at his discretion i do not have a complete figure as much of the work is still in progress also the portion that is my employer’s ownership i have not obtained his consent to release financial figures that are not of my personal ownership_interest various renovations first began in early and are still ongoing as directed by my employer i funded the cost of the cottage renovations our residence and some work on the barn my employer had funded the balance and considers all of these as such his property on date agent rans mailed petitioner a form_4564 information_document_request requesting petitioner’s federal_income_tax returns for and copies of all monthly bank statements from date through date and records substantiating farm expenses deducted in and respondent also separately requested ssi’s bank statements to determine the source of the funding for the development of the rivercliff property petitioner provided respondent bank statements for two accounts he held with us bank and for one account he held with wells fargo bank all three accounts were held in the united_states petitioner also provided the requested federal_income_tax returns but failed to provide any documentation substantiating the farm expenses deducted in and at a date meeting between petitioners and agents rans and beach petitioner reiterated that his employer owned most of the rivercliff property and that he merely owned the barn and the original dwelling where he resided with his wife annette c talmage petitioner also stated that he was earning an equity_interest in the property through the services he provided on the property and the exact respective percentages of ownership would be determined at a future date additionally during the meeting petitioner indicated that his employer’s name was mr chen14 and the champion dogs living on the property belonged to his employer although the agents requested petitioner refused to provide his employer’s contact information petitioner again asserted that pursuant to nondisclosure agreements with ncpl he was not allowed to provide any information about ncpl tppl or his employer shortly after the date meeting respondent obtained ssi’s bank statements after reviewing both ssi’s and petitioner’s bank statements respondent discovered that ncpl and tppl wire transferred substantial funds to both ssi and petitioner from bank accounts in hong kong the hong kong banks at trial petitioner testified that mr chen and mr seki were the same person however mr chen seki had been deceased since date included the shanghai banking corp at the harcourt road branch the hong kong bank at the harcourt road branch and the citic ka wah bank on april and agent rans mailed petitioner forms requesting a narrative explanation from petitioner’s employer regarding his understanding of his joint_ownership in the rivercliff property and the terms of the loan agreement a narrative explanation from petitioner’s employer stating why they are currently paying the interest and ultimately the principal on the dollar_figure settlement that you owe to your ex- wife kumiko and why they were paying petitioner’s daughter’s tuition at byu the address telephone number and passport number for petitioner’s employer mr chen an explanation of why ncpl did not have a security_interest in the rivercliff property until after tppl and ncpl had advanced approximately dollar_figure million and an explanation of why monthly wire transfers from ncpl to petitioner for petitioner’s spousal and child_support_obligations did not constitute taxable_income petitioner did not provide the requested information regarding his employer or his employer’s narrative explanation with respect to the joint_ownership of the rivercliff property the terms of the loan agreement and the interest payments on the dollar_figure settlement judgment with respect to the questions regarding the rivercliff property petitioner asserted that ncpl did not have a security_interest in the property until after dollar_figure million had been transferred for its development because the property was zoned only for a single-family residence the zoning regulations did not allow the property to be used as a corporate retreat thus to avoid permit problems with multnomah county petitioner wanted to maintain the appearance that ncpl did not own an interest and that the property would be used for single-family purposes throughout the course of the permit process and through completion of construction with respect to the question regarding ncpl’s advances for the interest on the dollar_figure settlement judgment petitioner stated i do not consider these payments to my former wife as my personal obligation my employer assumed these obligations as his own in return for her portion of the equity in the rivercliff property the payments referred to here are installments towards his acquiring all of her position ultimately with respect to the questions regarding ncpl’s payments for petitioner’s child_support and education he stated accordingly these payments here as well were not my personal obligation but what my employer deemed compensation to kumiko directly i personally never received any benefit whatsoever from her receipt of these monies and therefore do not feel i am obligated to have to pay any taxes on these as to lillian’s portion i consider these amounts as borrowed funds from my employer to be settled once we finish the final retitlement of the rivercliff property after discovering that substantial amounts were wire transferred from ncpl’s and tppl’s hong kong bank accounts to petitioner’s and ssi’s bank accounts on date agent rans mailed petitioner a form_4564 with two consent directives for petitioner’s signature an attached letter stated attached are two documents consent directives that i would like you to sign and mail back to me the purpose of the documents is to send to the hong kong and shanghai bank and the citic ka wa bank in hong kong to request records you have stated that you have no control_over those accounts in that case the banks would not have the authority to release the requested records to me this would possibly be one way of verifying that you do not have control_over these accounts please call me if you have any questions regarding this request respondent was required to obtain consent to acquire the information because the united_states and hong kong do not have a treaty allowing the irs to subpoena a u s citizen’s bank account information from hong kong banks in response on date petitioner mailed a letter stating that he did not have an offshore bank account and his employer prohibited him from signing the consent directives petitioner returned the consent directive unsigned on date petitioner and ms chen on behalf of ncpl executed a memorandum of confirmation and agreement which states in accordance with the original terms contracted by the late tsutomu seki former chairman of ncpl with regards to employment of ronald b talmage and specifically the terms of administration and joint development of the property known as rivercliff farm we the undersigned hereby confirm and further agree to the following clarification further definition and formalization of these relationships it is hereby reconfirmed that the original intent of the development of the rivercliff farm property was to be a joint-venture between ronald and ncpl ronald providing the hands-on and resident administration and some original capital and ncpl providing required capital thereafter further it is hereby reconfirmed that in accordance with advice from counsel it was determined that during the development and construction phase particularly as it pertains to the regulatory permitting process that initially ronald and his spouse would title the property in their name and as nominee for ncpl’s portion it is hereby reconfirmed that in accordance with this process ncpl capital participation would initially be in the form of debt but with direct payments to invoices regarding actual construction costs it is hereby agreed that the intent to this plan was to convert the debt to equity at an appropriate time as deemed most suitable to the regulatory environment phase of completion of the project and any other extenuating circumstances that might trigger this conversion to equity further ronald has since undergone challenges with divorce and the resulting exposure of confidential matters and more recently even resulting in audit by the irs accordingly of recent counsel has advised the parties that the current regulatory environment within the columbia river gorge national scenic area and more particularly the land use planning department of multnomah county has been greatly eased as compared to the conditions at the time of initiation of development at the rivercliff farm property the undersigned have therefore determined that it is now advisable to proceed to exercise the ncpl right of conversion to equity and formalization of the title position for ncpl participation in the direct ownership of the rivercliff farm property further possible tax questions have been raised by the irs concerning ronald’s position in the subject property and settlement of his divorce and relations to his former spouse’s former equity position in the rivercliff farm property we the undersigned therefore intended to proceed with necessary documentation to resolve the above issues and convert title as most suitable including but not limited to the following points a ncpl will purchase ronald’s former spouse kumiko’s former equity position by directly paying off her remaining obligation ncpl will consider the sum total of any and all interest and principal payments on the divorce settlement amount as a purchase or swap for equity in the rivercliff farm property b ncpl will also purchase a portion of ronald’s equity in the rivercliff farm property by paying the balance due on lillian talmage’s trust settlement and likewise consider any and all interest and principal payments in this regard as a purchase or swap of equity for payment c ronald shall simultaneous to this transfer title ownership in the rivercliff property to ncpl to be duly recorded accordingly d ronald shall engage necessary counsel to effect these matters properly legally and tax efficiently e ncpl shall carry costs of such advisory proceedings and recordations and shall make direct remittance to appropriate parties as needed f following advice from counsel ronald and ncpl shall arrive at a suitable number or portion to designate ronald’s remaining equity in the rivercliff farm property such position can thereupon be formalized by appropriate arrangements such as a limited_partner position and or a contractual arrangement as advised by counsel g as a principal the undersigned hereby agree that in keeping with the original intent of the joint-venture for the ownership and development of the rivercliff farm property--that ronald should be left with a minimum a perpetual use of the rivercliff farm property at least through the duration of his life it is the desire of ncpl to have ronald act as the resident manager of the rivercliff farm property and as such ncpl pledges to provide ronald and his spouse annette with residence there as long as he remains in the employ or affiliated with ncpl h the precise formula for this continuing joint-venture and employer-employee arrangement with regards to the rivercliff farm property shall be driven by advice from counsel as to the best possible solution for all of the above issues i it is the intent of ncpl to make regular use of the rivercliff farm property for company ncpl shareholder and corporate client recreation and conference purposes further ncpl officers and shareholders intend to place various items of ownership ie horses dogs vehicles art pieces etc on the premises for enjoyment by it’s officers and associates from time to time j it is the intent of ncpl and ronald that ronald will remain in the employ of ncpl and ronald will continue to advise ncpl on various business and asset management matters as per to date and as new opportunities present themselves in the future k it is agreed that this process of title transfer and formalization of the above arrangements shall be accomplished in conjunction with the requirements of payment of the remaining obligation to ronald’s former spouse kumiko with all necessary documentation and due process accomplished no later than the 31st of date l it is agreed that various contracts notices filings and recordations will be part of this formalization process and both ncpl and ronald agree to cooperate in the completion of any and all required ronald shall herewith proceed to make arrangements with counsel and to notify appropriate parties to begin this process and notify ncpl accordingly c events after issuance of notices of deficiency the notices of deficiency for and were issued on date on date ncpl incorporated rivercliff farm inc rfi as a solely owned subsidiary under the laws of the state of oregon for the purpose of operating a vacation home for ncpl ms chen was named the president and petitioner was named the secretary of rfi the articles of incorporation for rfi list robert g burt p c as the registered agent and robert g burt attorney at law as the incorporator although the appraised fair_market_value of the rivercliff property was only dollar_figure as of date petitioner transferred title by quitclaim_deed to rfi for dollar_figure on june dollar_figure the dollar_figure comprised dollar_figure in cash a dollar_figure promissory note forgiveness of the dollar_figure ncpl advanced to petitioner to purchase the rivercliff property and other advanced funds totaling dollar_figure according to an appraisal prepared by matthew p call of pgp valuation inc for petitioner’s attorney robert g burt the rivercliff property had a fair_market_value of dollar_figure as of date ncpl purportedly assigned the dollar_figure and dollar_figure to rfi as receivables the dollar_figure comprised the wire transfer of dollar_figure from tppl to ssi in for the development of the rivercliff property and the wire transfers of dollar_figure dollar_figure and dollar_figure from ncpl to ssi in and respectively for the development of the rivercliff property wire transfers of dollar_figure dollar_figure and dollar_figure from ncpl to petitioner in and respectively and wire transfers from ncpl to petitioner totaling dollar_figure for various other rivercliff property development costs not at issue in this case after the rivercliff property was transferred to rfi petitioner purportedly offset the funds ncpl wire transferred to kumiko talmage to pay petitioner’s spousal and child_support_obligations and divorce settlement obligations against the dollar_figure promissory note from rfidollar_figure on date ncpl transferred its purported interest in the rivercliff property to rfi by quitclaim_deed the quitclaim_deed did not specify the interest ncpl held in the rivercliff property or the exact consideration paid_by rfi the quitclaim_deed stated other_property or value was paid as consideration for this conveyance as of date ncpl had wire transferred dollar_figure to kumiko and lillian talmage for the amounts petitioner owed under the divorce settlement and for his spousal and child_support_obligations on date petitioners both signed an employment agreement with rfi to work as the rivercliff property’s caretakers in which their duties included supervising the completion of the rivercliff property development maintaining the new home for corporate guests operating the farm and caring for their employer’s dogs and horses the dogs and horses had been transferred to rfi by the talmages by bill of sale for their services petitioner and annette c talmage were paid annual salaries of dollar_figure and dollar_figure respectively and were granted full use of the rivercliff property and permitted to reside in the property’s newly completed home on date rfi contracted with ssi to complete the development of the rivercliff property development ssi was paid a total of approximately dollar_figure to develop the rivercliff property from through date petitioners filed their petition on date on date petitioners jointly filed their form_1040 for in which they reported dollar_figure in capital_gains from the sale of the rivercliff property to rfi on date petitioners filed form 1040x amended u s individual_income_tax_return in which they reduced the capital_gain recognized on the sale of the rivercliff property to dollar_figure opinion i an overview the record in this case presents testimony and documentary_evidence so internally inconsistent and implausible on its face that we cannot credit it petitioner and ms chen were petitioners’ primary witnesses throughout the examination phase of this case pretrial preparation and the subsequent trial petitioner sought to limit his testimony and evidence by claiming that confidentiality agreements with respect to his employment and a protective_order entered by multnomah county circuit_court in the divorce case with kumiko talmage required him to do so the stipulated protective_order agreed to by petitioner and kumiko talmage prohibited disclosure of any documents and testimony in the divorce case file in perpetuity we have previously denied petitioner’s motion in limine for exclusion of documents and testimony in the divorce case the protective_order was not issued by the multnomah county circuit_court to resolve a controversy but simply to approve the parties’ stipulated agreement and petitioner and kumiko talmage were material witnesses in this case see 118_tc_218 the confidentiality agreement dated date is the only such agreement introduced into the record the confidentiality agreement contrary to petitioner’s assertions does not prohibit disclosure of information pertaining to petitioner but requires only that the employer be notified of any inquiry so that it might seek protection against disclosure of employer information not related to petitioner at trial petitioner testified that ncpl was owned by mr seki and that he was employed by mr seki the only corroborating evidence of petitioner’s assertions are letters written in english signed by mr seki mr seki could not read or write english kumiko talmage testified that mr seki worked for petitioner the record is devoid of any corporate documentation including stock certificates corporate minutes or public filings other than the articles of incorporation for ncpl which do not disclose ownership supporting petitioner’s assertions moreover the record as a whole supports the inference that funds would be transferred when requested by petitioner with no real limitation as to the amounts petitioner introduced confirmatory memoranda created long after transactions had occurred in an attempt to characterize previous transactions in a manner inconsistent with facts the documentation relative to loans will be discussed shortly other documentation prepared by or at the direction of petitioner has been represented by him to originate from others including the date letter signed by mr seki and an officer’s certificate of liu hsiu chen dated date signed by ms chen petitioner through contradictory testimony and evidence has represented his ownership_interest in the rivercliff property to be outright joint_ownership with his wife kumiko outright ownership of only the original farm dwelling and barn ownership with his purported employer or ownership by his purported employer with petitioner able to work into an equity position for services rendered in spite of all of the contradictory representations petitioner held legal_title to the rivercliff property jointly with kumiko talmage until date when she deeded her ownership_interest to petitioner petitioner held sole legal_title until date when he transferred title to rfi moreover petitioner continuously resided in and used the rivercliff property as his primary residence from through the date of trial petitioner’s testimony relating to the payments by his purported employer to kumiko talmage arising from the divorce is inconsistent and implausible petitioner categorized the payments variously as advances due to friendship obligations assumed by his employer and therefore no longer his payments by ncpl to acquire kumiko talmage’s 50-percent ownership_interest in the rivercliff property despite the fact that kumiko talmage transferred her interest in the rivercliff property to petitioner as part of the divorce settlement and loans in view of the compensation petitioner earned to suggest that an employer would advance funds in excess of dollar_figure million to an employee to satisfy an employee’s divorce obligations is beyond implausible we must determine the credibility of a witness on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 dozier v commissioner tcmemo_2000_255 petitioner’s testimony was inconsistent contradictory implausible and not credible ms chen is of chinese ancestry and resides in taiwan she cannot read or write english and testified through an interpreterdollar_figure ms chen’s testimony even giving due regard to the language barrier revealed a lack of basic knowledge about her business relationship with petitioner she testified that she had been the ceo of ncpl since her husband mr seki died on date and that ncpl had only two employees susan lung and petitioner although she was allegedly the ceo of ncpl a company with only two employees she did not know what petitioner’s salary ms chen’s attorney philip n jones explained to the court that it was very difficult or impossible for her to tell what a document is about because of the language barrier he also stated that the language barrier for my client is quite severe and when she is handed a document in english it’s as if i was handed a document printed in chinese characters she cannot read it was who determined it or how it was determined her testimony with respect to the purported loans by ncpl to petitioner conflicted in part with other evidencedollar_figure additionally she was unable to recall who drafted her officer’s certificate dated date but when pressed on cross-examination admitted receiving the document from petitioner ms chen provided no books_or_records from ncpl to substantiate any of her testimony and the only documents bearing her signature were documents written in english ms chen attempted to avoid answering questions directly put to her she lacked basic knowledge about ncpl and its relationship to petitioner and her demeanor at trial led the court to believe she would sign any document placed before her by petitioner therefore the court finds that her testimony was not credible ii the purported loans respondent contends petitioner failed to report the following wire transfers as income ms chen testified that the amounts advanced for the divorce and the improvements on the rivercliff property were dollar_figure and dollar_figure respectively her testimony with regard to the dollar_figure to dollar_figure advanced to purchase the rivercliff property was accurate wire transfer to wire transfers to ssi for the development wire transfers to operate the rivercliff wire transfers for family support farm2 dollar_figure obligation sec_3 -0- -0- of rivercliff1 dollar_figure big_number big_number big_number -0- purchase tax rivercliff year dollar_figure -- -- -- -- total big_number the wire transfer to ssi in of dollar_figure for the development of the rivercliff property was from tppl the wire transfers for the development of the rivercliff property in and were from ncpl dollar_figure big_number big_number big_number big_number big_number -0- -0- big_number big_number using the bank_deposits method to reconstruct petitioner’s income respondent found that petitioner failed to report income of dollar_figure dollar_figure and dollar_figure in and respectively petitioner asserted these amounts were loans for the operation of the farm on the rivercliff property petitioner’s family support obligations include the total_amounts ncpl wire transferred to petitioner for his spousal and child_support_obligations in and and for the interest_paid on the dollar_figure divorce settlement in petitioner does not dispute the amounts of the wire transfers but contends the transferred funds comprised three nontaxable loans for the purchase of the rivercliff property the development of the rivercliff property and the operation of the farm on the property and petitioner’s spousal and child_support_obligations and the interest_paid on the dollar_figure divorce settlement petitioner’s family support obligations petitioner has the burden to prove the transferred funds constituted loans see rule a dollar_figure a loan is ‘an agreement either expressed or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 204_f3d_1228 9th cir quoting 305_f2d_610 9th cir revg 33_tc_572 and 33_tc_720 affg tcmemo_1998_121 because receipt of money pursuant to a loan is offset by a corresponding obligation to repay a loan is not taxable_income 461_us_300 for a bona_fide loan to arise both parties must have had an actual intent to establish a debtor-creditor relationship at the time the funds were advanced 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 54_tc_905 whether the parties intended to establish a debtor-creditor relationship is determined by the facts and circumstances fisher v commissioner supra pincite the u s the burden_of_proof does not shift to respondent in this case pursuant to sec_7491 because petitioner failed to comply with the requirements under the code to properly substantiate items show he maintained all required records and show he cooperated with the reasonable requests of respondent for documents and information court_of_appeals for the ninth circuit considers seven factors to determine whether a debtor-creditor relationship existed with no single factor being determinativedollar_figure welch v commissioner supra pincite the factors are whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayment was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction was a loan id the court will address the purported loans separately beginning with the loans for the development and operation of the rivercliff property followed by the loans for the purchase of the rivercliff property and the loans for petitioner’s family support obligations a the rivercliff property development and operating loan sec_1 whether the promise to repay was evidenced by a note or other instrument a note or other instrument is indicative of a debtor-creditor relationship teymourian v commissioner tcmemo_2005_232 because petitioner resides in the state of oregon absent stipulation otherwise an appeal of this case would go to the u s court_of_appeals for the ninth circuit see sec_7482 however an instrument will be given little weight when the form of the instrument fails to correspond with the substance of the transaction provost v commissioner tcmemo_2000_177 petitioner did not produce a note or other instrument indicating he intended to repay tppl the dollar_figure it transferred to ssi in for the development of the rivercliff property or repay ncpl for the total of dollar_figure it transferred to petitioner for the rivercliff property’s farm operating_expenses in and however petitioner asserts that the date loan agreement and the date promissory note prove he and ncpl established a debtor-creditor relationship with respect to the funds ncpl wire transferred to ssi for the development of the rivercliff property in and dollar_figure the record reflects that neither petitioner nor ncpl adhered to the terms of the loan agreement or the promissory note petitioner did not make a payment by date as required under the loan agreement petitioner did not make the dollar_figure payment due on date or the dollar_figure payments due on november each year thereafter as required under the promissory note ncpl did not attempt to collect the full amount owing or the documentation created during the period of the divorce proceedings from date to date is given little weight it is obvious that petitioner was seeking by means of preparation of documents and other manipulations to limit his financial exposure in the divorce case any portion thereof after each default and petitioner did not have the financial ability to repay the funds wire transferred by ncpl to ssi petitioner reported earning a modest income of only dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in and respectively furthermore contrary to the loan agreement and the promissory note the date memorandum of confirmation stated that petitioner and ncpl formed a joint_venture to develop the rivercliff property the talmages’ names on the rivercliff property’s title indicated that they served as nominees for ncpl’s ownership_interest and at a future date petitioner planned to convert ncpl’s advances into an ownership_interest also contrary to the loan agreement and the promissory note petitioner repeatedly testified that until the characterization of the wire transfer advances was fixed by him and ncpl he was not required and did not intend to make any payments on the advanced funds petitioner testified that he and ncpl officially characterized ncpl’s advances to ssi as a loan on date when he transferred the rivercliff property to rfi as repayment for ncpl’s advances for the foregoing reasons the court finds that neither petitioner nor ncpl intended to comply with the terms of the loan agreement or the promissory note thus the court gives the loan agreement and the promissory note little weight whether collateral was given to secure payment the date loan agreement stated that security for the loaned funds shall be in the form of firstly a lien on ronald’s salary as paid_by ncpl and secondly at an appropriate time a mortgage or lien on the property although petitioner asserts his salary served as collateral to secure payment of the funds advanced to ssi for the development of the rivercliff property the salary was not enough to secure a loan of dollar_figure additionally ncpl did not garnish petitioner’s wages when he failed to make the payments required by the loan agreement and the promissory note petitioner asserted that the rivercliff property also served as collateral to secure payment however the trust deed securing ncpl’s advances to ssi of dollar_figure was not executed until date after the funds secured_by the property were advanced for a bona_fide loan to arise the parties must have so intended at the time the funds were advanced estate of chism v commissioner f 2d pincite fisher v commissioner t c pincite petitioner testified that because kumiko talmage refused to sign any document encumbering the rivercliff property he was unable to grant a security_interest until after she transferred the date loan confirmation agreement also requested petitioner record a mortgage in favor of ncpl him her interest kumiko talmage credibly testified that before the divorce proceedings she had never heard of ncpl was not aware petitioner had borrowed any money to develop the rivercliff property and was not asked to sign an agreement granting a security_interest in the rivercliff property in addition petitioner produced no evidence indicating collateral was given to secure payment of the dollar_figure tppl transferred to ssi in for the development of the rivercliff property or the total of dollar_figure ncpl transferred to petitioner for the rivercliff property’s farm operating_expenses in and this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced whether a fixed schedule for repayments was established a fixed schedule for repayment is indicative of a bona_fide loan welch v commissioner f 3d pincite teymourian v commissioner tcmemo_2005_232 evidence that a creditor did not intend to enforce payment or was indifferent as to the exact time an advance was repaid indicates a bona_fide loan did not exist 23_tc_408 affd 236_f2d_159 6th cir provost v commissioner tcmemo_2000_177 the promissory note set forth a fixed schedule for repayment with a default provision requiring immediate payment of both principal and interest however the record indicates petitioner did not make any payments to ncpl and ncpl never attempted to collect the amount owing after each default petitioner testified that ncpl did not require him to comply with any fixed terms or require him to make any payments until the characterization of the advances was determined furthermore petitioner produced no documentation showing that a fixed schedule was established to repay the dollar_figure tppl transferred to ssi in for the development of the rivercliff property or the total of dollar_figure ncpl transferred to petitioner for the rivercliff property’s farm operating_expenses in and this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan this factor is best determined by looking to whether there was a reasonable expectation of repayment in light of the economic realities of the situation at the time the funds were advanced fisher v commissioner supra pincite a reasonable prospect of repayment at the time the funds were advanced indicates the existence of a bona_fide loan welch v commissioner supra pincite a bona_fide loan is not indicated when a taxpayer is financially unable to repay advanced funds at the time they are given 440_f2d_72 3d cir 321_f2d_598 3d cir affg 36_tc_446 during and petitioner directly or indirectly through ssi was advanced dollar_figure for the purchase development and operation of the rivercliff property and for family support obligations while allegedly earning only dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively petitioner did not produce any documentation indicating he had other assets other sources of income or any prospective means of repaying the large sums of money he was advanced see commissioner v makransky supra pincite therefore it was unreasonable to expect at the time the funds were advanced that he could repay them this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced whether interest was charged the payment of interest indicates the existence of a bona_fide loan welch v commissioner supra pincite teymourian v commissioner supra morrison v commissioner tcmemo_2005_53 the record is devoid of any evidence that interest was paid on any of the advanced funds at any time including when petitioner transferred the rivercliff property to rfi this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced see 95_tc_257 whether repayments were made repayment is an indication that an advance was intended as a loan welch v commissioner supra pincite 61_tc_424 52_tc_255 affd 422_f2d_198 5th cir repayments must be bona_fide 962_f2d_1077 1st cir affg tcmemo_1990_636 petitioner contends that the transfer of the rivercliff property to rfi constituted repayment of his outstanding loans however petitioner testified that he did not intend to repay the funds wire transferred to ssi or him until the character of the advances could be determined he also did not have a present or prospective means of repaying the advanced funds the transfer of the rivercliff property to rfi after the notices of deficiency were issued was directed to an effort to give the funds that had been advanced a character which they did not have when they were advanced see estate of taschler v united_states supra pincite therefore petitioner’s transfer of the rivercliff property to rfi in date was not a bona_fide repayment see commissioner v makransky supra pincite this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced whether the parties conducted themselves as if the transaction were a loan the conduct of the parties may indicate the existence of a loan 25_tc_387 teymourian v commissioner tcmemo_2005_232 morrison v commissioner supra petitioner produced no evidence showing tppl and petitioner conducted themselves in a manner indicating that tppl’s transfer of dollar_figure to ssi in was a loan petitioner also failed to produce evidence showing ncpl and petitioner conducted themselves in a manner indicating the total of dollar_figure ncpl transferred to petitioner for the rivercliff property’s farm operating_expenses in and was a loan although petitioner executed a loan agreement a promissory note and a_trust deed indicating the funds transferred to ssi for the development of the rivercliff property in and were a loan neither party abided by the terms of the loan agreement the promissory note or the trust deed petitioner’s statements regarding the character of the advances were inconsistent during respondent’s examination petitioner told respondent’s agents he owned only a small percentage of the rivercliff property and ncpl’s transfers of funds to ssi were for ncpl’s ownership_interest in the property not his petitioner also testified that as of date he and ncpl were still negotiating whether to characterize the advanced funds as ncpl’s ownership_interest in the rivercliff property or as a loan to petitioner despite all transfers of title to the rivercliff property petitioner has continued to enjoy full use and benefit of the rivercliff property including residing in the new residence this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced conclusion petitioner failed to meet his burden of proving that the dollar_figure transferred to ssi for the development of the rivercliff property and the dollar_figure ncpl transferred to petitioner for the rivercliff farm operating_expenses constituted bona_fide loans on this record the court finds that petitioner failed to report as income the funds transferred by tppl to ssi of dollar_figure in the funds transferred by ncpl to ssi of dollar_figure dollar_figure and dollar_figure in and respectively and the funds transferred by ncpl to petitioner to operate the rivercliff property’s farm of dollar_figure dollar_figure and dollar_figure in and respectively b the rivercliff property purchase loan with respect to the dollar_figure ncpl advanced to petitioner for the purchase of the rivercliff property in the record discloses that no promissory note or other instrument was executed no collateral was pledged to secure repayment there was no fixed schedule for repayment as determined above it was not reasonable to expect at the time the funds were advanced petitioner could repay them no interest was charged or paid and petitioner did not intend at the time the funds were advanced to make any payments at trial petitioner testified that because of his long and close relationship with mr seki formalities were not required and the form of repayment was left open until the rivercliff property was completely developed however this does not demonstrate that petitioner and ncpl conducted themselves in a manner indicating the dollar_figure advance was a loan petitioner has failed to meet his burden of proving that the dollar_figure advanced to him for the purchase of the rivercliff property constituted a bona_fide loan on this record the court finds that petitioner failed to report the dollar_figure as income in c loans for petitioner’s family support obligations petitioner contends that ncpl lent him dollar_figure dollar_figure and dollar_figure in respectively to pay his spousal and child_support_obligations and the interest owing on the dollar_figure divorce settlement with respect to this purported loan the record discloses no promissory note or other instrument was executed no collateral was pledged to secure repayment there was no fixed schedule for repayment as determined above it was not reasonable to expect at the time the funds were advanced petitioner could repay them no interest was charged or paid and petitioner did not intend at the time the funds were advanced to make any payments petitioner testified that his employer paid his family support obligations because the divorce was a very difficult time in petitioner’s life according to petitioner his employer assured him that he could pay the money back at an appropriate time in the future petitioner had previously written in response to agents rans’s inquiries that the family support obligations were paid_by ncpl to purchase kumiko talmage’s equity in the rivercliff property petitioner has failed to meet his burden of proving that the funds advanced for his family support obligations of dollar_figure dollar_figure and dollar_figure in respectively constituted bona_fide loans on this record the court finds that petitioner failed to report these amounts as income in the respective years iii whether petitioner failed to report gains from the sale of the rental property in vancouver washington and the vacation home in black butte oregon a background sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived including gains derived from dealings in property sec_1 imposes a tax on individuals for taxable_income receiveddollar_figure from the time the vancouver and black butte properties were purchased in through the year_of_sale the talmages resided in japan at trial petitioner testified that the loans used to purchase the vancouver and black butte properties were in his and kumiko talmage’s names and the properties were titled in both their names kumiko talmage testified she and petitioner had equal ownership interests in both properties on brief petitioner stated both he and kumiko talmage signed the closing documents when each property was sold third-party payor information reported that petitioner was paid the proceeds from the sale of each property additionally the proceeds from the neither party asserted that the vancouver or the black butte property was community_property sale of each property were used for the talmages’ personal expenses and to develop the rivercliff property the court finds respondent established the requisite evidentiary foundation connecting petitioner and kumiko talmage with the receipt of the proceeds from the sale of both the vancouver and black butte properties in see 680_f2d_1268 9th cir 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 mcmanus v commissioner tcmemo_2006_68 b vancouver property petitioner contends that kumiko talmage was the sole owner of the vancouver property because he was opposed to purchasing the property he was not involved in leasing the property and he did not report income earned or claim losses_incurred from leasing the property thus petitioner asserts he was not required to report any of the dollar_figure gain from the sale of the vancouver property on his returndollar_figure petitioner’s own testimony and the record clearly show petitioner and kumiko talmage owned the vancouver property jointly and they recognized dollar_figure of gain on its sale petitioner was not a credible witness and outside of his self- petitioner filed his return as married_filing_separately serving testimony he produced no evidence indicating kumiko talmage was the sole owner the fact that petitioner failed to report the income earned or claim losses_incurred from leasing the property does not prove lack of ownership for the foregoing reasons the court finds that petitioner owned a 50-percent interest in the vancouver property accordingly petitioner was required to report dollar_figure of long- term capital_gain upon the sale of the property in 300_us_5 federal_income_tax liability follows ownership salvatore v commissioner tcmemo_1970_30 affd 434_f2d_600 2d cir c black butte property petitioner also contends he was required to report only dollar_figure of the dollar_figure gain from the sale of the black butte property in because he owned only percent of the property as with the vancouver property the court finds that petitioner owned a 50-percent interest in the black butte property therefore he recognized dollar_figure upon the sale of the property in iv whether petitioner is entitled to the full amount of the foreign_earned_income_exclusion for a the period in which petitioner was a qualified_individual petitioner contends he is entitled to the full amount of the foreign_earned_income_exclusion pursuant to sec_911 for sec_911 provides in part that a qualified_individual may elect to exclude from gross_income his or her foreign_earned_income sec_911 defines the term foreign_earned_income as amounts received by an individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual during the period described in subparagraph a or b of subsection d see 93_tc_297 sec_911 establishes requirements a taxpayer must meet in order to be considered a qualified_individual for purposes of sec_911dollar_figure first the taxpayer’s tax_home must have sec_911 defines the term qualified_individual as follows the term qualified_individual means an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or continued been in a foreign_country during the year at issue sec_911 second the taxpayer must have either been a bona_fide_resident of a foreign_country for an uninterrupted period which includes an entire taxable_year the bona_fide residence test or the taxpayer must have been physically present in a foreign_country for days during a consecutive 12-month_period the physical_presence_test dollar_figure sec_911 and b sec_1_911-2 and d income_tax regs with respect to the first requirement sec_911 provides that a taxpayer’s tax_home is his home for purposes of sec_162 relating to traveling expenses while away from home generally a taxpayer’s tax_home for purposes of sec_162 is the taxpayer’s principal_place_of_business harrington v commissioner supra pincite 74_tc_578 sec_1_911-2 income_tax regs the general_rule of sec_911 is subject_to an exception under sec_911 which provides that an continued b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period neither party argued the physical_presence_test applied to this case individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states with respect to the term abode sec_1_911-2 income_tax regs provides that temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states during that time maintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states the court has held while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 bujol v commissioner tcmemo_1987_230 affd without published opinion 842_f2d_328 5th cir respondent concedes that petitioner was entitled to the foreign_earned_income_exclusion under sec_911 from january through date respondent however contends that petitioner left japan and took up residence at the rivercliff property on date and lived there throughout the remainder of respondent asserts that as of date petitioner’s abode was within the united_states and as of that date he was no longer a qualified_individual under sec_911 therefore respondent argues petitioner was not entitled to the foreign_earned_income_exclusion under sec_911 from may through date petitioner contends that he was only temporarily in the united_states in and merely provided maintenance for his family’s dwelling on the rivercliff property as a result he argues that pursuant to sec_911 and sec_1_911-2 income_tax regs his tax_home remained in japan throughout on at least three occasions petitioner informed multnomah county by correspondence that he and his family intended to begin using the rivercliff property as their permanent residence in the spring of on date petitioner mailed a letter to multnomah county stating that he and his family had not attended a date appeal hearing because they had been in the process of moving from their former japanese residence to their new permanent residence at the rivercliff property the date letter also stated petitioner and his family were presently residing on the rivercliff property permanently kumiko talmage testified that she petitioner and lillian talmage moved to the rivercliff property on date with the intention of living there permanently while petitioner occasionally returned to japan to conduct business petitioner testified that only kumiko and lillian talmage intended to move to the rivercliff property in the spring of he claimed that after he helped them move to the rivercliff property on date he immediately returned to japan to reside at an extended-stay facility to complete several pending business matters outside of occasionally traveling to the united_states to visit his family he claimed he did not depart from japan to reside permanently on the rivercliff property until date in support of his testimony petitioner produced copies of three checks each check was from his us bank checking account and listed his address as the rivercliff property address the first check dated date was made out to delta airlines for dollar_figure although petitioner asserted it was his payment for a flight from japan to oregon to visit his family the face of the check does not indicate a point of departure or a destination and petitioner’s reconstructed records state that the dollar_figure paid to delta airlines was for a farm travel expense the second check dated date was made out to shadow for dollar_figure for talmage transport petitioner testified that it was payment for the transportation of his automobile from japan to oregon however his reconstructed records state that the dollar_figure was an expense for ncpl animals the third check dated date was made out to the oregon department of motor vehicles for dollar_figure petitioner testified that it was payment to register his automobile petitioner’s reconstructed records state that the dollar_figure was a farm truck expense the court finds that petitioner’s testimony was not credible the evidence indicates petitioner’s tax_home was in japan for approximately years ending on date although the period of bona_fide residence must include an entire taxable_year the entire uninterrupted period of residence may include fractional parts of a taxable_year see sec_1_911-3 income_tax regs for the foregoing reasons the court finds that petitioner was a qualified_individual under sec_911 from january through date therefore petitioner was entitled to the foreign_earned_income_exclusion under sec_911 from january through date see sec_1 d income_tax regs the court also finds that petitioner established his abode in the united_states as of date accordingly he was not entitled to the foreign_earned_income_exclusion under sec_911 from june through december dollar_figure b maximum exclusion amount generally the allowable maximum exclusion from foreign_earned_income for a tax_year under sec_911 would be the lesser_of the qualified individual’s foreign_income for the because the court found that petitioner failed to meet the tax_home requirement under sec_911 the court does not need to determine whether petitioner met the bona_fide residence test or the physical_presence_test under sec_911 or b taxable_year in excess of amounts that the individual elected to exclude from gross_income under sec_911 or the annual exclusion amount provided in sec_911dollar_figure sec_1_911-3 income_tax regs the maximum exclusion from foreign_earned_income in was dollar_figure sec_911 if a taxpayer qualifies for the sec_911 exclusion for only a portion of the year the annual exclusion amount under sec_911 is prorated and the maximum exclusion amount is the annual exclusion amount for the year multiplied by a fraction whose numerator is the number of qualifying days in the taxable_year and whose denominator is the number of days in the year sec_1_911-3 income_tax regs a qualifying day is a day on which the taxpayer was a qualified_individual under sec_911 sec_1_911-3 income_tax regs petitioner had qualifying days in thus petitioner’s maximum exclusion from foreign_earned_income for is dollar_figure qualifying days divided by days in taxable_year multiplied by dollar_figure annual exclusion amount for petitioner did not make a sec_911 election v additions to tax and penalties a whether petitioner is liable for fraud penalties under sec_6663 background sec_6663 imposes a penalty of an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 specifies that if any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable thereto except to the extent the taxpayer establishes by a preponderance_of_the_evidence that some part is not due to fraud where taxpayers file a joint_return sec_6663 does not apply to a spouse unless some part of the underpayment is due to the fraud of the spouse sec_6663 when asserting liability under the fraud_penalty the commissioner has the burden of proving by clear_and_convincing evidence that the taxpayer underpaid his income taxes for each year and that some portion of the underpayment is due to fraud sec_7454 rule b 98_tc_511 89_tc_1280 the existence of fraud is a question of fact to be resolved from the entire record 96_tc_858 affd 959_f2d_16 2d cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because fraud can rarely be established by direct proof of the taxpayer’s intention fraud may be established by circumstantial evidence and reasonable inferences drawn from the record dileo v commissioner supra pincite 80_tc_1111 in 796_f2d_303 9th cir affg tcmemo_1984_601 the u s court_of_appeals for the ninth circuit set forth a nonexclusive list of circumstantial factors that may give rise to a finding of fraudulent intent such badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities although no single badge is necessarily sufficient to establish fraud the existence of several badges_of_fraud constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner t c pincite understatement of income respondent’s burden of proving an underpayment_of_tax attributable to unreported income may be satisfied in either of two ways by proving a likely source of the unreported income or by disproving any alleged nontaxable source dileo v commissioner supra pincite respondent has proved by clear_and_convincing evidence that petitioner received unreported income from the sale of the vancouver and black butte properties in and that the overseas wire transfers in and were not loans as asserted by petitioner petitioner consistently failed to report substantial amounts of income in each year at issue this failure is strong evidence of fraudulent intent see 232_f2d_678 6th cir consistent substantial_understatement of income for several years is highly persuasive evidence of intent to defraud the government affg tcmemo_1955_31 74_tc_1160 affd in part and revd on another issue 692_f2d_587 9th cir 53_tc_96 see also 251_f2d_311 9th cir affg tcmemo_1956_112 inadequate books_and_records petitioner made available to respondent his records from three checking accounts in the united_states and his federal_income_tax returns for the years at issue in preparation for the trial petitioner hired an accountant judy killian ms killian to reconstruct his financial transactions from through at trial petitioner produced ms killian’s report of his reconstructed records and asserted that the report was evidence demonstrating petitioner properly maintained books_and_records and cooperated with respondent’s investigation to the contrary petitioner’s records had to be reconstructed because he failed to maintain proper books_and_records in the first place failure_to_file income_tax returns petitioner filed untimely federal_income_tax returns for the years at issue all of which substantially underreported income implausible or inconsistent explanations of behavior a rivercliff property ownership and advanced funds the record shows that the talmages purchased the rivercliff property on date and it was titled in both their names until kumiko talmage conveyed her 50-percent interest to petitioner as part of the divorce settlement on date throughout this period petitioner represented to kumiko talmage multnomah county the multnomah county circuit_court mr schommer mr larson petitioner’s divorce attorney diane e rulien kumiko talmage’s divorce attorney mr seymour ncpl’s attorney and steven l pfeiffer petitioner’s property law attorney that the talmages owned the rivercliff property jointly the record also shows that after kumiko talmage conveyed her percent interest to him petitioner was the sole owner of the property until he transferred it to rfi on date petitioner also occupied the property as his primary residence from date through the date of trial in the date meeting with agents rans and beach petitioner stated that he owned only the original dwelling on the rivercliff property and the barn on date petitioner signed a memorandum of confirmation and agreement with ncpl which stated that the original intention was to own the rivercliff property as a joint_venture between petitioner and ncpl after the notices of deficiency were issued petitioner’s story further evolved he claimed he owned the rivercliff property and that the funds transferred to purchase develop and operate the property were nontaxable loans petitioner and kumiko talmage designed the new home on the rivercliff property petitioner developed the property and petitioner occupied the property as his primary residence from date through the date of trial even after the rivercliff property was transferred rfi purportedly hired petitioners as caretakers for the property allowing them to reside in the rivercliff property’s new multimillion-dollar home and enjoy full use of the property despite all his machinations from the time petitioner purchased the rivercliff property he had full use control and benefit of the property petitioner’s explanations to respondent and his testimony at trial with respect to the ownership of the rivercliff property were inconsistent and implausible and were created for the sole purpose of misleading respondent and the court finds that petitioner misrepresented his ownership in the rivercliff property for the purpose of evading income_tax b funds advanced for petitioner’s family support obligations petitioner represented in his letter to respondent dated date that his obligations to kumiko talmage pursuant to the stipulated judgment in the divorce case were no longer his personal obligations because they had been assumed by ncpl to buy kumiko talmage’s equity position in the rivercliff property however kumiko talmage transferred her ownership_interest to petitioner not ncpl in accordance with the stipulated judgment and petitioner held sole legal_title to the rivercliff property from date until date after the notices of deficiency were filed petitioner subsequently claimed that the funds advanced by ncpl to pay his family support obligations were loans which were paid in full when he transferred the rivercliff property to rfi petitioner’s positions regarding his mandatory support and interest payments were inconsistent and implausible and we find that he intended to conceal from respondent the true nature of these payments for the purpose of evading income_tax concealment fraud is shown by proof that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes rowlee v commissioner t c pincite respondent’s initial contact came from japanese tax authorities when respondent’s agents made direct inquiries to petitioner about the source of the funds advanced and the identity of the owners of ncpl and tppl petitioner refused to disclose information based upon the confidentiality agreement he signed with ncpl the confidentiality agreement provided that petitioner had to keep all company information confidential however when the party requesting information and documentation was a governmental authority the confidentiality agreement did not prohibit petitioner from complying with its requests it only required petitioner to give ncpl prompt notice and to cooperate with it to obtain a protective_order or other reliable assurance that any company information unrelated to petitioner would be kept confidential even when respondent provided petitioner the opportunity to verify that he did not have bank accounts or signatory authority over bank accounts in hong kong he refused to sign the consent directives claiming he so refused under instructions from his employer pursuant to the confidentiality agreement there is no corroborating documentation from ncpl to that effect on this record petitioner’s conduct evidences an intent to conceal income and assets to mislead respondent for the purpose of evading tax failure to cooperate with tax authorities petitioner was not cooperative or forthright with respondent throughout the examination and pretrial stages of this case petitioner resisted disclosure of documentation and information requested by respondent directly related to his employment and his relation to his purported employer when responding to questions he gave contradictory and misleading answers on this record petitioner failed to cooperate with the tax authorities underpayment attributable to fraud after consideration of all the relevant factors the court concludes respondent proved by clear_and_convincing evidence that petitioner’s underpayments of tax with respect to the funds wire transferred to him in the years at issue were attributable to fraud under sec_6663 therefore the underpayment_of_tax attributable to the gains petitioner recognized from the sales of the vancouver and black butte properties are also attributable to fraud unless he can establish by a preponderance_of_the_evidence that a portion of the underpayment was not fraudulentdollar_figure see sec_6663 with respect to the vancouver property petitioner testified that he was opposed to purchasing the property he was not involved in leasing the property and he did not report income earned or claim losses_incurred from leasing the property he considered kumiko talmage to be the sole owner of the vancouver property nevertheless the evidence clearly establishes that he owned a 50-percent interest in the vancouver property and did not report his portion of the gain when it was sold petitioner has failed to prove by a preponderance of evidence that the failure to report the gain on the vancouver property was not fraudulent with respect to the black butte property petitioner testified that he had understood from the tax software program he was using he was entitled to roll the dollar_figure realized from the sale of the black butte property into the rivercliff property_tax free petitioner is a sophisticated taxpayer who has a degree in business administration and has provided advice on various financial transactions for over years petitioner’s testimony is not credible petitioner has failed to prove by a respondent did not apply the fraud_penalty under sec_6663 to the underpayment_of_tax attributable to respondent’s finding petitioner was not entitled to the full amount of the foreign_earned_income_exclusion for and the schedule f losses for and which petitioner conceded preponderance of evidence that the failure to report the gain on the black butte property was not fraudulent for the foregoing reasons the court finds that petitioner’s failure to report the dollar_figure from the sale of the vancouver property and the dollar_figure from the sale of the black butte property was due to fraud b sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of any underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs respondent bears the burden of production with respect to any penalty or addition_to_tax sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner supra pincite respondent contends annette c talmage is liable for the accuracy-related_penalty for under sec_6662 on the same underpayment_of_tax upon which the court found petitioner liable for the fraud_penalty under sec_6663 sec_6662 does not apply to any portion of an underpayment subject_to the fraud_penalty under sec_6663 sec_6662 when a joint_return is filed and one spouse is found liable for the fraud_penalty imposing the accuracy-related_penalty on the other spouse with respect to the same underpayment would result in impermissible stacking said v commissioner tcmemo_2003_148 zaban v commissioner tcmemo_1997_479 petitioners filed a joint_return for respondent imposed the accuracy-related_penalty on annette c talmage for the same underpayment_of_tax upon which the court found petitioner liable for the fraud_penalty therefore the court finds that imposing the accuracy-related_penalty on her would result in impermissible stacking accordingly annette c talmage is not liable for the sec_6662 accuracy-related_penalty for c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely file a return the parties stipulated petitioner failed to timely file income_tax returns for and therefore the court finds respondent met his burden of production because respondent has met his burden petitioner bears the burden of proving his failure to timely file was due to reasonable_cause and not willful neglect to show reasonable_cause petitioner must show he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for illness or incapacity to constitute reasonable_cause petitioner must show he was incapacitated to a degree that he could not file his returns 16_tc_893 see eg joseph v commissioner tcmemo_2003_19 illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill that he was unable to file petitioner contends that emotional distress caused by his marital discord was reasonable_cause for his failure to timely file however he produced no evidence indicating the stress caused him to be incapacitated and unable to prepare his returns on the dates they were due therefore the court finds petitioner did not have reasonable_cause for failing to timely file accordingly petitioner is liable for the sec_6651 addition_to_tax for and vi statute_of_limitations because the court has found that petitioner fraudulently underreported his income and underpaid his income_tax in and the court finds that respondent is not barred by sec_6501 from assessing deficiencies with respect to petitioner’s and tax years see sec_6501 the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing under rule decision will be entered
